Name: 2008/293/EC: Commission Decision of 4 April 2008 amending Decision 2006/784/EC authorising methods for grading pig carcasses in France (notified under document number C(2008) 1235)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural structures and production;  animal product;  means of agricultural production
 Date Published: 2008-04-10

 10.4.2008 EN Official Journal of the European Union L 98/16 COMMISSION DECISION of 4 April 2008 amending Decision 2006/784/EC authorising methods for grading pig carcasses in France (notified under document number C(2008) 1235) (Only the French text is authentic) (2008/293/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcasses (1), and in particular Article 5(2) thereof, Whereas: (1) Commission Decision 2006/784/EC (2) authorises five methods (Capteur Gras/Maigre  Sydel (CGM), CSB Ultra-Meater, the manual method (ZP), Autofom, UltraFom 300) for grading pig carcasses in France. (2) France has asked the Commission to authorise two new methods of grading pig carcasses and has presented the results of its dissection trials in the second part of the protocol provided for in Article 3(3) of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcasses (3). (3) Examination of this request has revealed that the conditions for authorising these grading methods are fulfilled. (4) Decision 2006/784/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/784/EC is amended as follows: 1. The following points (f) and (g) are added to the first paragraph of Article 1: (f) the CSB Image-Meater apparatus and the assessment methods related thereto, details of which are given in Part 6 of the Annex; (g) the VCS 2000 apparatus and the assessment methods related thereto, details of which are given in Part 7 of the Annex. 2. The Annex is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 4 April 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 301, 20.11.1984, p. 1. Regulation as last amended by Regulation (EC) No 3513/93 (OJ L 320, 22.12.1993, p. 5). (2) OJ L 318, 17.11.2006, p. 27. Decision as amended by Decision 2007/510/EC (OJ L 187, 19.7.2007, p. 47). (3) OJ L 285, 25.10.1985, p. 39. Regulation as last amended by Regulation (EC) No 1197/2006 (OJ L 217, 8.8.2006, p. 6). ANNEX In the Annex to Decision 2006/784/EC the following Parts 6 and 7 are added: PART 6 CSB Image-Meater 1. Grading of pig carcases is carried out by means of the apparatus known as CSB Image-Meater . 2. The CSB Image-Meater consists in particular in a video camera, a PC equipped with an image-analysis card, a screen, a printer, a command mechanism, a rate mechanism and interfaces. The 11 Image-Meater variables are all measured at the split line: the measured values are transformed into an estimation of the lean meat percentage by a central unit. 3. The lean meat content of carcases shall be calculated according to the following formula: Ã ¶ = 64,40  0,129 G  0,187 MG  0,068 VaG + 0,003 VbG  0,368 EG + 0,036 V + 0,032 MV  0,024 VaV + 0,034 VbV  0,024 VcV + 0,022 VdV where: Ã ¶ = the estimated percentage of lean meat in the carcase, G = ZP fat depth: the minimal fat depth (including rind) over the muscle gluteus medius (in millimetres), MG = averaged fat depth over the muscle gluteus medius (in millimetres), VaG = averaged fat depth over the lumbar vertebra a  (in millimetres), VbG = averaged fat depth over the lumbar vertebra b  (in millimetres), EG = averaged fat depth of the external subcutaneous fat layer over the lumbar vertebrae a  to d  (in millimetres), V = ZP muscle depth: the minimal muscle depth between the anterior extremity of the muscle gluteus medius and the dorsal part of the medullar canal (in millimetres), MV = averaged muscle depth of the muscles lumbar and gluteus medius (in millimetres), VaV = averaged muscle depth over the lumbar vertebra a  (in millimetres), VbV = averaged muscle depth over the lumbar vertebra b  (in millimetres), VcV = averaged muscle depth over the lumbar vertebra c  (in millimetres), VdV = averaged muscle depth over the lumbar vertebra d  (in millimetres). The formula shall be valid for carcases weighing between 45 and 125 kg. PART 7 VCS 2000 1. Grading of pig carcases is carried out by means of the apparatus known as VCS 2000 . 2. The VCS 2000 is based on digital video image analysis. The major components are three cameras, lamps, an image-analysis computer, a server PC and positioning units. At the first station one camera takes an image of the external side of the ham. At the second station two cameras take images on the split line. From the images, 40 variables are extracted. These variables are mainly depths, widths, lengths and areas. The measured values are transformed into an estimation of the lean meat percentage by a central unit. 3. The lean meat content of carcases shall be calculated on the basis of 40 variables according to the following formula: Ã ¶ = 122,458 + 0,05805 * X1 + 0,01449 * X2  0,02996 * X3  0,001585 * X4  39,297 * X5  47,553 * X6 + 38,877 * X7  0,1013 * X8 + 0,00004308 * X9  817,242 * X10 + 10,135 * X11 + 15,277 * X12  25,777 * X13  90,738 * X14 + 0,0005792 * X15 + 2,743 * X16  0,06866 * X17 + 3,511 * X18  0,1681 * X19  0,007867 * X20  0,1082 * X21  0,01290 * X22 + 0,02957 * X23 + 0,03856 * X24  0,003353 * X25  0,03378 * X26  0,01661 * X27 + 2,368 * X28  0,3133 * X29  0,01386 * X30  0,02100 * X31  0,01908 * X32  0,02442 * X33 + 0,06009 * X34  0,007792 * X35  2,598 * X36  7,632 * X37  0,004848 * X38  0,9099 * X39  20,514 * X40 where: Ã ¶ = the estimated percentage of lean meat in the carcase, X1, X2, ¦ X40 are the variables measured by VCS 2000. Descriptions of the variables and the statistical method can be found in Part II of the French protocol forwarded to the Commission in accordance with Article 3(3) of Regulation (EEC) No 2967/85. The formula shall be valid for carcases weighing between 45 and 125 kg.